Citation Nr: 0528511	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  96-45 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative changes, currently rated 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for duodenal ulcer 
with hiatal hernia, currently rated 10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran retired in October 1972 after more than 20 years' 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in pertinent part, 
determined that increased evaluations for low back strain, 
bilateral hearing loss and a duodenal ulcer and hiatal hernia 
were not warranted.  In a May 2003 decision, the rating for 
the veteran's low back disorder was increased from 10 percent 
to 20 percent disabling, effective from November 2002.  


FINDINGS OF FACT

1.  For the period prior to November 2002, the veteran's low 
back disorder was manifested by no more than slight 
limitation of motion and no more than characteristic pain on 
motion.  Muscle spasm on extreme forward bending, loss of 
lateral spine motion, was not shown.  

2.  For the period since November 2002, the veteran's low 
back disability is manifested by pain and slight limitation 
of motion that has limited flexion of the thoracolumbar spine 
to not less than 70 degrees, and has limited the combined 
range of motion of the thoracolumbar spine to not less than 
205 degrees.  

3.  The veteran's duodenal ulcer is essentially asymptomatic; 
his hiatal hernia is manifested by epigastric distress, but 
does not cause dysphagia, pyrosis, regurgitation, substernal 
arm or shoulder pain or considerable impairment of health.  

4.  The veteran's hearing loss disability has been manifested 
since November 1995 by numeric designations varying between 
level I hearing in the right ear and level II hearing in the 
left ear and level II hearing in the right ear and level IV 
hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling prior to November 2002 and 20 percent disabling 
since November 2002 for the veteran's low back strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, and Codes 
5292, 5295 (2003); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, and Code 5235 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for a duodenal ulcer, with a hiatal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, Code 7305 (2005).  

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., the correspondence 
addressed to the veteran by the RO dated in May 2004.  In 
this letter, the RO specifically informed the veteran of the 
current status of his claims and of the evidence already of 
record in support of the claims, and of what the evidence 
must show in order to support the claims.  The veteran was 
also asked to inform the RO of any additional evidence or 
information which he thought would support his claims, so 
that the RO could attempt to obtain this additional evidence 
for him, and to submit any relevant evidence in his 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in August 1996, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated by the RO in October 2004 after the final 
VCAA letter was issued in May 2004.  There is no indication 
or reason to believe that that the ultimate decision of the 
RO on the merits of these claims would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claims following 
compliance with the notice requirements of the VCAA and the 
implementing regulations. Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

On an authorized audiological evaluation in November 1995, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
25
60
55
38
Left
10
50
85
90
59

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear and of 80 percent in the left 
ear.  

Lumbosacral spine x-rays at a VA facility in July 1996 
reportedly showed a narrow L5-S1 intervertebral disc space.  
VA upper gastrointestinal (UGI) x-rays in September 1996 were 
interpreted as showing a small fixed hiatal hernia with 
fluoroscopic evidence of gastroesophageal reflux.  

A VA CT scan of the veteran's lumbosacral spine in January 
1997 reportedly showed findings consistent with a mild 
bulging annulus at S1 without evidence of herniation.  The 
examiner's assessment of a gastroscopy that was performed at 
a VA facility in January 1997 was rule out H. pylori 
gastritis; there was no evidence of reflux or esophagitis.  

On an authorized audiological evaluation in August 1997, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
15
20
60
60
36
Left
10
45
85
85
56

Speech audiometry revealed speech discrimination ability of 
98 percent in the right ear and of 96 percent in the left 
ear.  

The veteran and his wife testified at a videoconference 
hearing before the Board in April 1998.  He described his 
back disability as producing extremely sharp pain in certain 
positions and doing certain activities.  He denied that 
extended activity would produce or aggravate his back pain.  
He also indicated that his right leg would sometimes seem to 
give way and that he would sometimes have muscle spasms and 
burning pain in his right hip, although no physician had 
related problems with the hip or leg to his back disability.  
Concerning his ulcer disability, the veteran stated that he 
couldn't go very long without eating or he would probably get 
headaches and vomit.  He also reported having some reflux.  
The veteran indicated that he found it difficult to 
understand conversation above background noise in a room.  

A private physician reviewed the veteran's medical records in 
April 1999 and noted that the veteran had a history of ulcers 
and a hiatal hernia dating back close to 30 years.  The 
examiner indicated that, as of the veteran's last endoscopic 
study, there was no evidence of residual ulcer disease.  His 
current symptoms were more consistent with ongoing 
gastroesophageal reflux disease, likely a result of the 
hiatal hernia.  The examiner indicated that suspicion of 
active ulcer disease was quite low.  While the veteran had 
fairly frequent reflux type symptoms, they were not overly 
pronounced and were easily treated with additional food 
ingestion.  The veteran had not taken any particular steps to 
try to alleviate his gastrointestinal symptoms such as 
seeking proton pump inhibitors or acid suppressing agents.  
His symptoms were fairly self-limited in location and 
duration.  No signs of weight loss, unexpected weight gain, 
anemia or altered stool pattern were shown.  No nausea or 
vomiting was reported.  The examiner's opinion was that the 
veteran had moderate symptoms of gastroesophageal reflux that 
did not seriously interfere with his daily activities or 
routine.  

An April 1999 VA examiner reported that the veteran had 
chronic back pain without any significant recent changes.  It 
was noted that he had no weakness or incoordination.  He had 
pain with certain movements of his back such as stooping, 
bending and lifting.  He did not have excess fatigability.  
He had minimal loss of motion.  No muscle spasm was shown.  
The physician indicated that the veteran did not really have 
flare-ups, but he did have pain with certain movements.  

A February 2002 private orthopedic record shows that on 
physical examination, the veteran had loss of lumbar 
lordosis, generally.  His motion in all planes was reduced.  
Motor strength was 5/5 throughout.  X-ray studies showed some 
significant narrowing at T12-L1 with anterior spur formation.  
The remainder of the disc spaces overall appeared quite good.  
No spondylolistheis was shown.  The diagnostic assessment was 
mechanical lower back pain with a sensation of catching.  A 
May 2002 private evaluation reflects that the veteran was 
seen with complaints of low back pain and intermittent right 
leg pain with occasional cramps in the right calf.  The 
diagnostic impression was lumbar degenerative disc disease 
with possible mild nerve root irritation.  

In January 2002, a private audiological evaluation was 
performed.  The report of that examination, however, is in 
graphical format that the Board cannot interpret and that 
include testing at frequencies not allowed for evaluating 
hearing loss for rating purposes.  Therefore, the Board 
cannot determine whether that report is consistent with the 
available VA audiometric reports.  Because the private report 
cannot be interpreted by the Board, it cannot be used to 
determine the proper rating for the veteran's hearing loss.  

A private MRI study of the veteran's lumbar spine in March 
2002 reportedly showed degenerative changes at the L3-S1 
discs, but nol disc herniation or significant canal stenosis.  

A May 2002 report by a private physician notes the veteran's 
complaint of chronic low back pain.  Examination at that time 
reportedly showed 5/5 lower extremity strength; sensation was 
intact.  Straight leg raise testing was negative.  The 
examiner diagnosed lumbar degenerative disc disease, with 
possible mild right nerve root irritation.  

The veteran was seen by another private in July 2002 for 
complaints of chronic oscillating low back pain, the most 
recent period having lasted for the previous year, having 
become particularly worse during the previous six months.  
The veteran also reported episodes of his right leg giving 
way and muscle spasms.  The physician performed an epidural 
steroid injection.  The same physician performed an 
additional injection in January 2003, the veteran's pain 
having recurred to the level it was before the initial 
injection.  

On VA spine examination in November 2002, it was noted that 
the veteran reported daily, but intermittent back pain.  He 
stated that he occasionally had weakness in the right leg and 
some stiffness in the morning.  He said that he also had 
increased pain in the back and stiffness with sitting for 
more than a few minutes or when driving more than about two 
hours.  On physical examinations, the veteran walked normally 
without using any kind of aid for ambulation.  There was 
slight tenderness across the right sacroiliac joint.  There 
was no sciatic notch tenderness or paravertebral tenderness.  
The veteran was able to bend backwards to 10 degrees with 
minimal discomfort and forward bend to 90 degrees with only 
slight discomfort.  He was able to bend laterally to 20 
degrees bilaterally with no difficulty.  Heel and toe walking 
was normal.  Motor and sensory examination of the lower 
extremities was grossly within normal limits.  The diagnostic 
assessment was degenerative disc disease of the lumbosacral 
spine with residuals.  

On VA stomach examination in November 2002, the veteran 
reported a long history of epigastric distress.  He related 
that he had a burning feeling which was present all of the 
time and made him feel very hungry.  He also had dyspepsia 
which happened postprandially, pretty much after every meal.  
It was also noted that the veteran had a hiatal hernia.  He 
stated that he had reflux symptoms at night with burning in 
his chest and a feeling of food coming up in the chest.  The 
veteran said that he had no recent vomiting or hematemesis.  
He had gained about 10 pounds.  He belched occasionally, but 
did not have excessive flatus.  He stated that he was 
occasionally sore to palpation in various of parts of his 
stomach.  On physical examination, it was noted that his 
abdomen was soft and slightly obese.  No organomegaly, mass, 
or tenderness in the abdomen was shown on examination.  Good 
bowel sounds were shown in all four quadrants.  The 
diagnostic assessment was hiatal hernia with gastroesophageal 
reflux disease and history of acid pectic disease and 
duodenitis with no evidence of ulcers at the present time.  

On VA examination in April 2003, the veteran indicated that 
he felt his hearing had worsened in the past 3 years.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
30
70
70
45
Left
15
55
95
95
65

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 90 percent in the left 
ear.  

In June 2003, the veteran had an additional private 
audiological evaluation.  The report of that examination, 
however, is again only in graphical format and cannot, 
therefore, be used for rating purposes.  

Repeat private lumbar spine x-rays and MRI study in October 
2003 reportedly showed degenerative disc disease of the 
lumbar spine without focal disc herniation and borderline 
canal stenosis at L4-5, with no significant change from the 
prior examination.  

The report of a private audiometric evaluation in November 
2003 provides data that are not entirely in graphical format.  
Nevertheless, the numerical data that are included do not 
provide sufficient pure tone data for the frequencies 
required by VA regulations to use them for rating the 
veteran's hearing loss.  

On VA QTC examination in January 2004, the veteran reported 
continued back pain.  He indicated that his back condition 
did not interfere with his ordinary lifting or carrying, 
posture or gait.  He denied radiation of pain, tingling or 
numbness in the lower extremity.  The examiner indicated that 
a prior examination had shown the following range of motion 
data for the lumbar spine:  Flexion to 70 degrees, extension 
to 25 degrees, right and left lateral flexion to 30 degrees 
and right and left rotation to 25 degrees.  The examiner 
stated that there had been no deterioration in his range of 
motion as determined by the current examination.  He reported 
that there was no muscle tenderness or atrophy.  The 
diagnoses included lumbar strain with degenerative changes.  
The examiner further commented that no neurological 
manifestation in the right lower extremity was identified.  

A June 2004 private orthopedic record shows that the veteran 
was seen with complaints of pain in the right upper back.  On 
physical examination, no pain with palpation was 
demonstrated.  The diagnosis was lumbar degenerative disc 
disease with osteophyte spurring and facet changes status 
post facet-blocks in the past.  

A June 2004 audiological examination report reflects that the 
veteran reported a long history of progressive high frequency 
sensorineural hearing loss, bilaterally, which appeared to 
have stabilized over the last couple of years.  Testing 
results showed a severe high frequency sensorineural hearing 
loss in both ears with the right ear being slightly better 
than the left.  Word recognition scores in both ears were 
good with 88 percent in the left ear and 100 percent in the 
right.  Hearing aids were recommended in order to improve his 
speech understanding in everyday life.  


III.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  


A.  Low Back

The veteran is currently in receipt of a 20 percent 
evaluation for his service-connected low back disability, 
effective from November 2002.  A 10 percent evaluation for 
his low back disorder was assigned prior to November 2002.  

During the pendency of this claim, in September 2003, the 
criteria for evaluating disabilities of the spine were 
revised.  Generally, where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

Under the criteria in effect prior to September 2003, 
lumbosacral strain was evaluated under Diagnostic Code 5295 
(2003) and limitation of motion of the lumbar spine was 
evaluated under Code 5292 (2003).  

Under the criteria in effect prior to September 2003, 
lumbosacral strain warranted a noncompensable evaluation if 
there were slight subjective symptoms only.  A 10 percent 
evaluation was warranted if it was manifested by 
characteristic pain on motion.  With muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
was warranted.  A 40 percent evaluation was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Code 5295 (2003).  

Under the criteria in effect prior to September 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight, a 20 percent evaluation if 
moderate, or a 40 percent evaluation if it was severe.  Code 
5292 (2003).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective beginning in September 2003, 
with or without symptoms such as pain, stiffness or aching in 
the area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoraolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
Codes 5235-5243 (2005).  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With respect to the period prior to November 2002, the 
medical evidence does not reflect more than slight limitation 
of motion.  Although he had pain on extremes of motion, he 
did not have any excess fatigability or flare-ups.  There was 
no evidence of muscle spasm or loss of lateral spine motion.  
The Board finds that that evidence warrants no more than a 
10 percent rating under either Code 5292 or Code 5295 (2003).  

However, the VA examinations in November 2002 and January 
2004 demonstrated findings consistent with moderate 
restriction of range of motion of the lumbar spine under the 
provisions of prior Code 5292, warranting a 20 percent 
rating, but no more.  There was no evidence on those 
examinations of clinical findings meeting the criteria for 
more than a 10 percent rating under prior Code 5295.  

Although previous radiological studies had shown some 
degenerative disc disease, none of the medical evidence shows 
any neurological manifestations related to the service-
connected disability.  Accordingly, evaluating the veteran's 
low back disability under prior Code 5293 for intervertebral 
disc syndrome is not appropriate.  

As set forth above, the RO increased the rating for the 
service-connected low back disability from 10 percent to 20 
percent disabling, effective from the date of the November 
2002 examination.  Thus, the Board concludes that a greater 
rating is not warranted under the applicable, previous 
diagnostic codes.  

Likewise, with respect to the revised general rating criteria 
for evaluation disabilities of the spine, the Board notes 
that VA examinations have shown the range of motion in the 
lumbar spine to be limited to no less than 70 degrees of 
flexion.  Combined range of motion has been found to exceed 
120 degrees.  The VA examinations have also been negative for 
any findings of muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour.  Those 
clinical findings fit squarely within the criteria for a 10 
percent rating under the revised general rating criteria.  
Thus, the preponderance of the evidence is against assigning 
an increased evaluation under new Code 5237 (2005).  

Finally, as noted above, although the veteran has 
radiological evidence of degenerative disc disease, 
intervertebral disc disease of the lumbosacral spine has not 
been diagnosed.  Therefore, the revised provisions for 
evaluating intervertebral disc syndrome are also not 
applicable.  In this case, the persuasive medical evidence of 
record demonstrates that the veteran does not have any 
current neurological disability associated with his service-
connected low back disability.  VA examinations have 
consistently reflected no neurological disability associated 
with the veteran's service-connected low back disability.  

Thus, the Board concludes that the preponderance of the 
evidence is against the assignment of a schedular evaluation 
in excess of 20 percent for the period since November 2002.  
Moreover, an evaluation in excess of 10 percent for the prior 
to November 2002 has not been shown.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his lumbosacral strain since his separation from 
service.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his lumbosacral strain.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  


B.  Duodenal Ulcer/Hiatal Hernia

Under Code 7305, a 10 percent evaluation is warranted for a 
mild duodenal ulcer, with recurring symptoms once or twice 
per year.  A 20 percent evaluation is in order for a 
moderately severe ulcer, less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The next higher, 40 
percent evaluation contemplates a moderately severe ulcer, 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

Under Code 7346, a 10 percent evaluation is warranted for a 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is in order for symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  

Upon reviewing the rating criteria and the evidence of 
record, the Board finds that the veteran's disability picture 
is most consistent with the currently assigned 10 percent 
disability evaluation and that an increased disability 
evaluation, therefore, is not warranted.  The objective 
clinical evidence of record does not show that the veteran's 
hiatal hernia causes dysphagia or substernal, arm, or 
shoulder pain.  Nor is the condition productive of nausea, 
vomiting, hematemesis, melena, or considerably impaired 
health.  Although the veteran has reported having vomiting, 
he has stated that it occurs when he has headaches, not in 
relation to symptoms related to esophageal reflux.  The Board 
acknowledges that the veteran has complained of dyspepsia 
with a burning feeling in his chest, but his gastrointestinal 
symptoms have consistently been characterized as mild, with 
minimal symptomatology.  Likewise, the record is negative for 
evidence of medical treatment for his hiatal hernia, and the 
veteran reported that he only occasionally used over-the-
counter medication on an as-needed basis.  Therefore, his 
symptomatology most closely fits within the criteria for the 
currently assigned 10 percent disability evaluation under 
Code 7346.  

Moreover, the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent for his 
service-connected duodenal ulcer.  In pertinent part, the 
record fails to objectively establish recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or continuous moderate manifestations.  
Significantly, there were no complaints noted on the November 
2002 stomach examination.  The examination resulted in a 
diagnosis of a history of acid peptic disease and duodenitis 
without current evidence of ulcers.  

The medical records above do not show treatment for recurring 
episodes of ulcer disease or more than moderate symptoms.  
The veteran does not have an active ulcer and there is no 
competent evidence to show that a duodenal ulcer has been 
manifested by more than mild symptoms in recent years.  
Consequently, the Board concludes that with such few 
symptoms, and in the absence of any objective impairment due 
to that disorder, the severity of the overall disability does 
not warrant a rating in excess of 10 percent under Code 7305.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has recently been hospitalized for 
treatment of his ulcer disease or hiatal hernia.  Neither 
does the record reflect marked interference with employment.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of the disability.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  


C.  Bilateral Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d) (2004).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In June 1999, VA revised some of the regulations governing 
evaluations for defective hearing.  Specifically, prior to 
that date, Table VIa was to be used only when the Chief of 
Audiology certified that language difficulties or 
inconsistent speech audiometry scores made use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85 (1998).  

Beginning in June 1999, 38 C.F.R. § 4.86 provided that, when 
the pure tone thresholds at the four specified frequencies 
(1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, 
or when the pure tone thresholds are 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest Roman numeral.  

As noted previously, VAOPGCPREC 3-2000 and VAOPGCPREC 7-2000 
held that, where a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant will apply.  Further, if the amended regulation 
is more favorable to the claimant, then VA may, if warranted 
by the facts of the claim, award a benefit based on a change 
in law retroactive to, but no earlier than, the effective 
date of the change.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the pure tone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss; thus, for example, 
with a percent of discrimination of 70 and average pure tone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In considering the veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss disability, the 
Board notes the veteran's hearing impairment does not fall 
into either of the exceptional patterns of hearing 
impairment.  Although the audiometric data obtained on VA 
hearing evaluations have varied somewhat between November 
1995 and April 2003, with numeric designations of level II 
hearing in the right ear and level IV hearing in the left ear 
in November 1995  and with numeric designations of level I 
hearing in the right ear and level III hearing in the left 
ear in April 2003, the numeric designations obtained on each 
examination are commensurate with a zero percent rating.  

Therefore, the Board concludes that in increased rating for 
bilateral hearing loss is not warranted on a schedular basis.  

Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his bilateral hearing loss.  Neither does the 
record reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of the disability.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  


ORDER

Entitlement to an increased evaluation for low back strain 
with degenerative changes is denied.  

Entitlement to an increased evaluation for duodenal ulcer 
with hiatal hernia, currently rated 10 percent disabling is 
denied.  

Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss is denied.  



	                        
____________________________________________
	William Harryman
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


